SHAW, Justice.
We have for review Hughes v. State, 686 So.2d 710 (Fla. 1st DCA 1996), wherein the court certified:
Once a trial court has determined that a defendant has knowingly waived his or her right to counsel, may the court nonetheless require the defendant to be represented by counsel because of concern that the defendant might be deprived of a fair trial if tried without such representation?
Id. at 710. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have since answered this question in the negative. See State v. Bowen, 698 So.2d 248 (Fla. 1997). We quash Hughes.
It is so ordered.
KOGAN, C.J., and OVERTON, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.